956 F.2d 1168
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Robert Jackson THOMPSON, Petitioner-Appellee,v.Daniel VASQUEZ, Warden, Respondent-Appellant.
No. 91-55525.
United States Court of Appeals, Ninth Circuit.
Submitted March 6, 1992.*Decided March 12, 1992.

Before HUG, D.W. NELSON and CYNTHIA HOLCOMB HALL, Circuit Judges.


1
MEMORANDUM**


2
The district court had jurisdiction to enter a stay of execution on the basis of Thompson's request for appointment of counsel.   Brown v. Vasquez, No. 90-56127 (9th Cir.  Feb. 19, 1992).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument pursuant to Fed.R.App.P. 34(a) and 9th Cir.R. 34.4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3